Citation Nr: 1619944	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-08 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to February 15, 2005, for the award of service connection for a depressive disorder and alcohol abuse.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified at a hearing before the undersigned in April 2016.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During his hearing before the Board on April 4, 2016, prior to the promulgation of a decision in the appeal, the Veteran requested that his claim of entitlement to an effective date prior to February 15, 2005, for the award of service connection for a depressive disorder and alcohol abuse be withdrawn from appeal.

2.  Throughout the pendency of the appeal, the manifestations of the Veteran's service-connected disabilities have been sufficiently incapacitating as to result in unemployability.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to an effective date prior to February 15, 2005, for the award of service connection for a depressive disorder and alcohol abuse have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to TDIU have been met throughout the entire appellate period.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during his hearing before the Board on April 4, 2016, the Veteran withdrew his appeal as to the claim of entitlement to an effective date prior to February 15, 2005, for the award of service connection for a depressive disorder and alcohol abuse.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



TDIU

The Veteran stated in his April 2016 hearing that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  For the reasons below, the Board agrees.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered. 38 C.F.R. § 4.16(b).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts-found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  As part of this ultimate determination, VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim."  Id. (citing 38 U.S.C. § 5103A(d)(1)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.

Here, during the entirety of the appellate period, the Veteran has been in receipt of a 60 percent rating for discoid lupus erythematosus, a 30 percent rating for depressive disorder, a 10 percent rating for tinnitus, and 0 percent ratings for mastoiditis of the left ear and bilateral hearing loss.  He has had a combined rating of 80 percent since February 2005.  Accordingly, he meets the schedular threshold for TDIU consideration.  See 38 C.F.R. § 4.16(a).

However, the question remains whether these service-connected disabilities, in and of themselves, preclude the Veteran from securing or following a substantially gainful occupation.  In this regard, the Board has considered the Veteran's educational and employment background.  The evidence of record reflects that he has a high school education.  His occupational experience includes working in the construction industry operating heavy equipment since separation from service.  He has not worked since September 2007. 

The Veteran stated that he retired in 2007 primarily due to safety concerns with operating heavy machinery and he has not sought additional employment since retirement.  Importantly, the ultimate question is not whether the Veteran can actually find employment, but whether, in light of his service-connected disabilities, he is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In the instant case, the Board finds that the criteria for entitlement to a TDIU are met.

The Board finds that the Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected conditions. The Veteran testified that he retired in 2007 after he almost injured people while on the job.  He stated that it was not safe for him to continue working.  He further testified that he had difficulty sleeping because of the itching he experienced from his chronic skin condition causing poor functioning in his daily activities.  To cope with these conditions, he stated that he used alcohol to self-medicate the symptoms of his service-connected skin condition and depression.  The Veteran also consistently expressed frustration and the inability to resolve this skin condition stating that the condition affected his self-esteem, was a contributing factor to all three of his marriages failing, caused problems with intimacy, and caused chronic pain and itching which influenced his sleep and daily functioning.  




A July 2009 VA examiner noted that the Veteran reported using alcohol to manage his problems with itching so that he could sleep.  He also noted the Veteran tried numerous medications but each had not alleviated the symptoms.  The Veteran reported seeking treatment at 12 different hospitals without success which caused further stress, leading to aggravation of his condition, and ultimately to increased itching.  He reported consuming a gallon of whisky in eight days, which the examiner noted would equate to consuming 10-15 drinks per day.  That examiner also found it was at least as likely as not that the Veteran's problems with depression and abuse of alcohol were caused by his ongoing skin condition.  The July 2009 VA examiner did not comment on the relationship between the Veteran's service-connected conditions and his employability.  

A May 2012 VA examiner found that the Veteran did not meet the criteria for unemployability, but he based that finding solely on his rating for his service-connected depression disability.  The Board finds this opinion inadequate because the examiner failed to account for the cumulative effect of the Veteran's service-connected disabilities.  However, the May 2012 examiner noted the Veteran suffered from a chronic skin condition and depression.  He stated that the Veteran used alcohol as a means of managing the itching caused by his chronic skin condition and to help him sleep.  The examiner also noted the Veteran's had problems with irritability, frustration, and suicidal ideation.  He reported becoming aggravated with his life due to his health problems and lamented the lack of a family to give his life purpose.  He stated that he was only alive to care for his mother who was in a nursing home.  The examiner further noted the Veteran's skin condition treatment plan included oral and topical medications for an autoimmune disease.  He used topical steroids and Clobetasol ointment constantly.  He also noted the Veteran's long history with alcohol including the fact that he consumed six-to-eight beers a night and roughly three nights a week, he consumed 16 mixed drinks while socializing with friends. 


During the Veteran's April 2016 hearing, he stated that each of his service-connected disabilities affected his ability to maintain substantially gainful employment.  He stated that his tinnitus causes him to become dizzy and affects his ability to concentrate.  He noted that his skin condition prevents him from sitting for long periods of time due to the itchy sores in his groin area and his medication for the skin condition prevents him from being outside during the day.  Finally, the Veteran stated that he used alcohol to cope with his depression and the constant itching.  

Although one of the two VA examiners found that the Veteran's service-connected depression did not render him unemployable, neither examiner considered the combined effects of his disabilities.  Given the restrictions on his employability, and resolving any doubt in favor of the Veteran, the Board finds that the combined effects of the manifestations of his service-connected disabilities are sufficiently incapacitating as to result in unemployability in light of the severity of his disabilities, occupational and educational history, and experience.  Furthermore, as discussed, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib, 733 F.3d at 1354.  Here, the Veteran has a high school education and his work experience involved a seated job operating heavy machinery.  Given the restrictions on his ability to sit for extended periods due to his chronic skin condition, the interpersonal difficulties associated with his depression and alcohol consumption, as well as some difficulty communicating and impairment in his ability to concentrate due to hearing loss and tinnitus, it is unclear what type of work the Veteran could perform when considering his educational and occupational experience.  

In sum, having carefully considered the Veteran's contentions, his education and employment background, and all of the limitations imposed on him as a consequence of his service-connected disabilities, and resolving all doubt in the 
Veteran's favor, the Board finds that the criteria for entitlement to a TDIU have been met for the entire appellate period.  See 38 C.F.R. § 4.16. See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to an effective date prior to February 15, 2005, for the award of service connection for a depressive disorder and alcohol abuse is dismissed.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


